Citation Nr: 1630159	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In May 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran has submitted new evidence, which relates to the issues on appeal.  He specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).  

The issue of the petition to reopen the previously denied claim of service connection for a low back disorder being referred has been raised by the record in a positive June 2016 medical opinion, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review his appeal of the claims for service connection for diabetes mellitus, type II and coronary artery disease. 

2.  The Veteran has bilateral hearing loss that is as least as likely as not related to his military service.

3.  The Veteran has tinnitus that is as least as likely as not related to his military service.

4.  The Veteran has osteoarthritis of the bilateral hips that is as least as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of service connection for diabetes mellitus, type II by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of service connection for coronary artery disease by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for service connection for osteoarthritis of the bilateral hips have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is dismissing two of the claims, and is granting the remaining claims, no discussion of VA's duties to notify and assist is necessary.  

	A.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of service connection for diabetes mellitus, type II and coronary artery disease.  See May 2016 Hearing Transcript (T.) at 2; May 2016 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of service connection for diabetes mellitus, type II and coronary artery disease and they are dismissed.

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., sensorineural hearing loss, tinnitus, and arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., sensorineural hearing loss, tinnitus, and arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

		1.  Bilateral Hearing Loss and Tinnitus

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of an automobile repairman.  Statements from the Veteran show in-service noise exposure from loud engine noise while working on flight lines without hearing protection.  See, e.g., May 2011 statement.  Accordingly, in-service acoustic trauma is conceded.  The Veteran's service treatment records (STRs) include his May 1966 enlistment examination, which revealed clinically normal ears and that shows his hearing acuity in pure tone thresholds.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO units as shown below (in parentheses).  The Veteran had pure tone thresholds, in decibels, as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
10 (25)
5 (15)
0 (10)
0 (10)
0 (5)

In his report of medical history, he denied ear trouble and hearing loss.  His March 1970 separation examination again shows that he had clinically normal ears and that he had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
5
0
10
10
10

In his report of medical history, he again denied ear trouble and hearing loss.  There are no bilateral hearing loss or tinnitus complaints.  

The Veteran was provided a VA examination in July 2010.  He reported no high level occupation or recreation noise in civilian life.  He reported that tinnitus had its onset about two years ago.  A bilateral hearing loss disability as defined by VA was shown.  The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of noise trauma in service.  The examiner noted that enlistment and separation examinations indicated normal hearing bilaterally.  The examiner reported that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed onset hearing loss.  The examiner reported that the IOM did not rule out that delayed onset might exist, but because the requisite longitudinal animal and human studies had not been done, and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  The examiner noted that the Veteran reported that tinnitus started two years ago and he was separated from service in 1970.  The examiner concluded that noise trauma in service was less likely as not the etiology of current tinnitus.  
In his July 2012 substantive appeal, the Veteran reported that his tinnitus existed for much longer than two years.  He reported that the ringing in his ears became more bothersome in the past few years, but existed for numerous years.

The Veteran testified about having tinnitus for decades, probably since the 1970s.  T. at 6.  He testified that his hearing loss came on later.  Id.

The Veteran submitted a private medical opinion from an audiologist in June 2016.  The opinion shows that the Veteran had a positive history of noise exposure in service and did not have any other known consistent exposures to hazardous levels of noise vocationally or recreationally.  The audiologist opined that based on the Veteran's history of noise exposure and test findings, it appeared that at least the mild to moderate degree of his hearing loss, as well as his tinnitus, was more likely than not a result of his military related intense noise exposure.  

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  The evidence shows that the Veteran currently has a bilateral hearing loss disability as defined by VA in addition to tinnitus and that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his bilateral hearing loss and tinnitus are related to his in-service acoustic trauma.

Of particular importance to the Board are the June 2016 positive opinion as well as the Veteran's statements.  The Veteran's testimony shows that he has had tinnitus for decades, probably since the 1970s; he was separated from service in 1970.  The Board finds the Veteran competent and credible.  In finding the Veteran credible, the Board acknowledges that the examination report shows that he reported the onset of tinnitus as being two years earlier.  However, the Veteran's substantive appeal showing that he reported a worsening in the last few years provides a reasonable explanation for the reported onset in the examination report.  Moreover, the private opinion also supports a finding of service connection.  The audiologist based their opinion on the Veteran's reported history and diagnostic testing.  As such, the Board accords it great probative value.  

The Board also acknowledges the negative nexus opinion from the VA examiner.  However, in light of the positive opinion, the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  Moreover, as regards the Veteran's tinnitus, since the opinion was based on an onset of two years ago, in light of the Veteran's subsequent explanation for that reported onset, the Board finds that the opinion lacks probative value.  As such, when considering the Veteran's contentions, the private opinion, and in affording the Veteran the benefit-of-the-doubt, the evidence supports a finding of service connection.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.

		2.  Bilateral Hip Disorder

The Veteran's STRs include his May 1966 enlistment and March 1970 separation examinations, both of which revealed clinically normal lower extremities.  In both reports of medical history, the Veteran denied symptoms such as swollen or painful joints; arthritis or rheumatism; and bone, joint, or other deformity.  There are no bilateral hip complaints.  

Post-service treatment records reflect a current diagnosis of osteoarthritis of the hips.  See May 2010 primary care note.  A December 2012 record from P.F., D.C. shows that the Veteran was being treated for bilateral hip, lower back, and lower extremity symptoms.  

The Veteran testified regarding an in-service motor vehicle accident that injured his hips.  He testified that the vehicle he was driving was hit while he was stopped, jolting his lower body into the steering wheel.  T. at 7.  He testified that he was "young and dumb" and did not seek treatment as he was able to move and get around.  Id.  The Veteran testified about having received treatment for his hips beginning in the 1970s.  Id. at 8.  

The Veteran submitted a private opinion from Dr. P.F. in June 2016.  Dr. P.F. reported treating the Veteran for his cervical and lower back injury.  He reported that the Veteran related that his symptoms began following the in-service motor vehicle accident.  Dr. P.F. noted that most skeletal degeneration occurred in response to compressive gravitational stress effecting asymmetrical weight bearing to specific joints.  He opined that in light of the described injury, abnormal radiographic findings, and persistent/consistent lower back symptoms, the Veteran's ongoing condition was a direct result of the injuries sustained in the in-service motor vehicle accident.
 
Based on a review of the evidence, the Board concludes that service connection for osteoarthritis of the bilateral hips is warranted.  The evidence shows that the Veteran currently has osteoarthritis of the bilateral hips.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his osteoarthritis of the bilateral hips is related to his reported in-service motor vehicle accident.

Of particular importance to the Board are the June 2016 positive opinion as well as the Veteran's statements.  The Veteran's testimony shows that he injured his hips during a motor vehicle accident in service.  Although the Veteran's STRs do not show any hip injuries, the Veteran testified that he did not seek treatment.  The Board finds the Veteran competent and credible.  Consequently, notwithstanding the STRs not showing any hip complaints, in light of the Veteran's testimony, the evidence establishes an in-service bilateral hip injury.  

Having concluded that the Veteran had an in-service injury, the uncontradicted medical opinion from Dr. P.F. indicates that the Veteran's osteoarthritis is related to the in-service accident.  In finding that this opinion supports a grant of service connection, the Board acknowledges that the opinion primarily addresses the Veteran's lumbar spine.  However, as noted above, a December 2012 record shows that Dr. P.F. also treated the Veteran for his bilateral hip complaints.  Dr. P.F.'s rationale regarding skeletal degeneration occurring in response to compressive gravitational stress effecting asymmetrical weight bearing to specific joints applies equally to the Veteran's hips.  The Veteran's testimony clearly establishes a hip injury during service and Dr. P.F. related skeletal degeneration to injuries.  The evidence does not show any other injuries to the Veteran's hips.  Therefore, while this positive opinion does not specifically refer to the Veteran's hips, it does address degeneration resulting from the in-service motor vehicle accident, which supports a finding that the Veteran's current osteoarthritis of the bilateral hips is related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for osteoarthritis of the bilateral hips is, therefore, granted.


ORDER

Entitlement to service connection for diabetes mellitus, type II is dismissed.

Entitlement to service connection for coronary artery disease is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for osteoarthritis of the bilateral hips is granted.



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


